DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on June 1, 2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 1, 2021.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Objections
Claims 1, 6, 14 and 17 are objected to because of the following informalities:  
In claim 1 (line 2 and line 9) “post/s” should recite --posts--.
In claim 1 (line 9) “connector/s” should recite --connectors--.
In claim 6 “T-shape” should recite --T-shaped--.
In claim 14 (line 2) “connector/s” should recite --connectors--.
In claim 17 (line 8) “the sections” should recite --the rail sections--.
For the purpose of examining application it is assumed that appropriate correction has been made.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Striebel et al. (US 2008/0277640) in view of Jo et al. (US 2004/0009338I and SAFRAIL (https://web.archive.org/web/20060311091427/ http://www.sdplastics.com/SAFRAIL Brochure 1004.pdf).
As to claims 1-5, Striebel et al. disclose a handrail system comprising a top rail 6 and one or more support posts 2, the rail and posts are formed from a metal material, the top rail comprising one or more rail sections 6, the system further comprising one or more connectors 3,5 formed from a metal material for receiving a support post and for receiving rail sections, the or each connector having a rail connection part 3 for receiving a rail section at either end thereof and a post connection part 5 for receiving a support post, the connector both forming part of the top rail and receiving a support post whereby a continuous top rail is provided, in which the connection of the posts to the connectors is articulated so that in use the rail slope is adjustable, and in which the system comprises one or more adjustable corner connectors 5,58 including first and second parts hingedly connected to each other and being attachable to a rail section and a support post or leg 2, the first and/or second part comprising a cranked portion 59 (Figures 1a,1b,7b,8; paragraph [0008]).  

Jo et al. teach a handrail system comprising components formed from a phenolic-based FRP material; the phenolic-based FRP material being known within the art for providing for light-weight, inexpensive, durable, weather-resistant, corrosion-resistant, flame-retardant handrail components (paragraph [0099]).  
SAFRAIL further teaches a handrail system comprising components formed from a phenolic-based FRP material; the phenolic-based FRP material being known within the art for providing for light-weight, inexpensive, durable, weather-resistant, corrosion-resistant, flame-retardant handrail components (page 9).  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the handrail system disclosed by Striebel et al. wherein the top rail, the support posts, connectors and the corner connectors are formed from a phenolic-based FRP material, as taught by Jo et al. or SAFRAIL, in order to provide for light-weight, inexpensive, durable, weather-resistant, corrosion-resistant, flame-retardant handrail components.
Furthermore, Appellant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 
As to claim 6, Striebel et al. disclose a system in which the connector 3,5 is substantially T-shaped (Figure 1b).  
As to claim 7, Striebel et al. disclose a system in which the post connection part 5 is formed separately from the rail connection part 3 (Figure 1a). 
As to claim 8, Striebel et al. disclose a system in which the post connection part 5 forms an articulated joint with the rail connection part 3 (Figure 1b).
As to claim 9, Striebel et al. disclose a system in which the post connection part 5 comprises a post adapter which is receivable in the rail connector part 3 to form a hinging joint, and is connectable to a support post 2 (Figures 1a,1b).  
As to claim 10, Striebel et al. disclose a system in which the rail connection part 3 is generally cylindrical (Figure 1a).  
As to claims 11 and 12, Striebel et al. fail to explicitly disclose a system in which the sector of the rail connection part occupied by the post is approximately 52 degrees, leaving approximately 308 degrees available for a user to grip across the post-rail connection region.  Striebel et al. do not disclose any structural or functional significance as to the specific sector length of the rail connection part occupied by the 
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the handrail system disclosed by Striebel et al. wherein the sector of the rail connection part occupied by the post is approximately 52 degrees, as Striebel et al. do not disclose any structural or functional significance as to the specific sector length of the rail connection part occupied by the post; other than that the surface area available for a user to grip across the post-rail connection region is maximized, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
As to claim 13, Striebel et al. disclose a system in which a joint between the rail connection part 3 and the post connection part 5 is made inside the rail connection part (Figure 1a).  
As to claim 16, Striebel et al. disclose a system in which the rail connection part 3 is flush fitting with rail sections 6 (Figure 1b).  

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Striebel et al. in view of Jo et al. and SAFRAIL, as applied to claim 1 above, and further in view of Bridon (GB 2 272 006).
As to claim 14, Striebel et al. fail to disclose a system in which the first and second parts of the corner connectors are substantially the same.
Bridon teaches a handrail system in which first and second parts 1,2 of a corner connectors are substantially the same; the identical, interchangeable parts providing for easier, more efficient manufacturing (Figures 1-3).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the handrail system disclosed by Striebel el. wherein the corner connectors comprise identical first and second parts, as taught by Bridon, in order to provide for easier, more efficient manufacturing.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Striebel et al. in view of Jo et al. and SAFRAIL, as applied to claim 1 above, and further in view of Ferris et al. (US 2009/0179183).
As to claim 15, Striebel et al. fail to disclose a system in which first and second parts of the corner connectors have a crank angle in the range of 15 to 30 degrees.
Ferris et al. teach a handrail system in which a pivotable connector part 19 has a crank angle A in the range of 15 to 30 degrees (Figure 4A reprinted below with annotations); the angled cranked arm portion 22 of the connector part offsetting the pivot axis of the connector part from the longitudinal axis of the connector part, providing for a greater pivot angle of the connector part without interference between 1 (Figures 2A-4D).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the handrail system disclosed by Striebel et al. wherein the first and second parts of the corner connectors have a crank angle in the range of 15 to 30 degrees, as taught by Ferris et al., in order to offset the pivot axis of the connector parts from the longitudinal axes of the connector parts, providing for a greater pivot angle of the connector part without interference between the connector parts.
[AltContent: ][AltContent: connector][AltContent: connector][AltContent: textbox (A)]
    PNG
    media_image1.png
    221
    115
    media_image1.png
    Greyscale



Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Striebel et al. in view of Laird et al. (US 6,290,213).
As to claim 17, Striebel et al. disclose a hand rail system comprising a rectilinear top rail 6 and a plurality of depending support posts 2, at one end of the rail a support leg 2 is connected orthogonally by an articulating connector 5,58, cross members 44 extends parallel to the top rail from the leg between the posts, the top rail is of generally cylindrical shape with a circular cross section, the rail is made up of a number of rail 6 which are joined by connectors 3,5 which include a post adapter 5 so that they also receive a post, each post is received on the underside of the connector, the connectors are the same diameter as the rail sections and the interface region between the post and the rail means that the connector provides a surface which can itself be gripped by a user and the interface between the connector and the adjacent rail sections is such that a user does not need to remove their hand to pass over the intersections, whereby the rail presents a substantially continuous gripping surface along its length (Figures 1a,1b,7a,7b78).
Striebel et al. disclose a handrail system comprising a plurality of separate cross members extending between the posts; instead of a single cross member extending through the posts.
Laird et al. teach a handrail system comprising a cross member 18 extending parallel to a top rail 18 through support posts 14; the single-piece cross member providing for a stronger, more rigid handrail system (Figures 1-4).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the handrail system disclosed by Striebel et al. to comprise a single-piece cross member extending through the posts, as taught by Laird et al., in order to provide for a stronger, more rigid handrail system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06/08/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619